Citation Nr: 1814990	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities,, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), for the period from February 26, 2007 to March 7, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty with the United States Army from May 1997 to August 2001.    

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO, inter alia, increased the disability rating for the Veteran's service-connected lumbar spine disability from 20 percent to 40 percent, effective February 26, 2007.  A 20 percent rating s was assigned from November 1, 2007.  In December 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for the lumbar spine disability.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) in April 2010.. 

In her April 2010 VA Form 9, the Veteran requested a Board hearing, which was scheduled for February 13, 2017.  However, in January 2017, the Veteran withdrew her hearing request.    See 38 C.F.R. § 20.704(e) (2017).  

In March 2017, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU,  ((noted to be consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)); fully decided the increased ratings claim (to include a partial grant), granted a schedular  TDIU from September 17, 2015, and remanded the matter of the Veteran's entitlement to a  a TDIU on an extra-schedular basis, prior to September 17, 2005, for further action, to include referring the matter to the  Director of VA's  Compensation Service (Director) for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

In July 2017, the Director found the Veteran entitled to an extra-schedular TIDU, under 38 C.F.R. § 4.16(b), for the period from March 7, 2009 to September 17, 2015, but found that the record did not establish that the Veteran was precluded from employment due to service-connected disability prior to that date.  Subsequently, the agency of original jurisdiction (AOJ) issued a rating decision implementing the Director's award of an extra-schedular TDIU from March 7, 2009 to September 17, 2015, but  denied a TDIU under 38 C.F.R. § 4.16(b) for the period from February 26, 2007 to March 7, 2009 (as reflected in an August 2017 supplemental SOC (SSOC)), and returned this matter to the Board for appellate consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager)  claims processing systems.   All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  For the period from February 26, 2007 to March 7, 2009, the Veteran's degenerative disc disease (DDD) of the lumbar spine was rated as 20 percent disabling, her lumbar radiculopathy of the right lower extremity (sciatica) associated with DDD was rated as 10 percent disabling, her chronic bursitis, right elbow (major) was rated as zero percent disabling, and her scars, lower back associated with DDD was rated as zero percent disabling.  She had a combined 30 percent disability rating for her service-connected disabilities.  

3.  Competent, probative evidence does not support a finding that, for the period  from February 26, 2007 to March 7, 2009, the Veteran's service-connected disabilities prevented her from obtaining or retaining substantially gainful employment consistent with her education and experience.  



CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities,  on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the period from February 26, 2007 to March 7, 2009, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

After the Board expanded the appeal to include a TDIU, and remanded that matter to the AOJ for adjudication, in an April 2017 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence should be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of, inter alia, effective dates, in the event the TDIU claim is granted.  Hence, the April 2017 letter meets the VCAA's timing and content of notice requirement.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; radiology testing, private treatment records, and reports of VA examinations and opinions.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As indicated above, in March 2017, the Board remanded the claim on appeal for additional development, and the record reflects substantial compliance with the prior remand directives as to the claim for a TDIU due to service-connected disabilities on an extra-schedular basis.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).   In this regard, as directed by the Board, the AOJ referred the issue of entitlement to a TDIU due to service-connected disabilities from February 26, 2007 to September 17, 2015 to the Director of the Compensation Service for consideration under 38 C.F.R. § 4.16(b).  The Director provided an adequate statement of the reasons or bases for all determinations and analyzed in writing the probative value of the evidence, and accounted for evidence it found persuasive or unpersuasive.    

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. §  4.16 (a) are not met, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16(b).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

For the period from February 26, 2007 to March 7, 2009, the Veteran's DDD of the  lumbar spine was rated as 20 percent disabling, her lumbar radiculopathy of the right lower extremity (sciatica) associated with DDD was rated as 10 percent disabling, her chronic bursitis, right elbow (major) was rated as zero percent disabling, and her scars, lower back associated with DDD was rated as zero percent disabling.  She had a combined 30 percent disability rating for her service-connected disabilities.  Accordingly, for the period in question, the percentage requirements for a schedular TDIU were not met.  See 38 C.F.R. § 4.16(a).

Nonetheless, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  See 38 C.F.R. § 4.16(b).  Thus, the Board must determine whether the evidence indicates that the Veteran's service-connected disabilities, alone, preclude gainful employment consistent with his education and occupational experience at any time during the claim period.  If so, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance, and  must, instead, refer the claim to the first line authority prescribed in section 4.16(b) for consideration of the Veteran's entitlement to an extra-schedular rating.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

The evidence of record reflects that the Veteran has a Bachelor's degree in education.  Her  primary usual occupation was reported to a  home maker since 2004.  As noted below, however, the appellant did acknowledge engaging in some independent and other employment during the period under consideration.   

Evidence pertinent to this period includes private treatment records dated in January 2007, which note that the Veteran underwent a lumbar epidural steroid injection.  At the time of the procedure, she reported that she sold Mary Kay cosmetics.  Following the procedure, her symptoms were reportedly totally resolved and she was very active, running five miles a day.  

An August 2007 private treatment note reported that the Veteran worked full time in sedentary work.  

In an August 2007 statement, the Veteran reported that the lumbar epidural steroid injection did not completely relieve her pain.  She reported that in June 2007, she had a terrible pain in her right thigh while she was driving that caused her leg to slightly buckle when she got out of the car.  She reported that at one point, her leg gave out and she fell and broke her right pinky toe.  She reported that her leg continued to give out occasionally and the quality of her life decreased significantly.  She reported that she was very active but she could no longer even walk a mile.  She stated that she was a housewife and it was difficult for her to do everyday activities.  

In an August 2007 statement from the Veteran's husband, on behalf of the Veteran, he reported she was unable to do a great deal of day-to-day activities.  He reported that she was unable to walk any appreciable distance, which limited their outdoor activities as a family.  He reported that her doctor strongly recommended against her driving anywhere.  He reported that there were two episodes where her pain was so great that he had to leave work to come home and help her.  

In September 2007, the Veteran underwent a lumbar microdiscectomy which resolved her right leg pain and numbness.  The Veteran reported that she was a homemaker and part-time employee with Mary Kay cosmetics.  

On January 2008 VA examination, the examiner noted that the Veteran's right elbow as "normal" with no impairment. 

On March 2008 VA examination, the Veteran reported that she was a housewife.  Additionally, she denied any bedbound episodes over the last 12 months related to her lumbar spine, outside of her surgery.  She graded her lumbar spine pain as a two on a pain scale and intermittent throughout the week.  She reported that she did not use any assistive devices, a cane or brace.   She also reported continuous numbness to her right medial calf and weakness and stiffness to her lumbar spine.  She reported that flare ups would increase her pain to a four and would occur at least two to three times per month.  She reported an additional limitation of motion/functional impairment of 10 to 25 percent with a flare of pain.  Precipitating factors were noted as exercise.  She reported problems with heavy lifting, she was no longer able to run, and she was unable to engage in strenuous physical training or exercise.   However, she reported that she could walk up to two miles and could stand for about 30 minutes at a time.  

Upon review of the record, the Board finds that the Veteran's entitlement to an extra-schedular  TDIU, for the period from February 26, 2007 to March 7, 2009, is not established.  

As noted above, in  July 2017, the Compensation Director found the Veteran entitled to an extra-schedular for a TIDU under 38 C.F.R. § 4.16(b) from March 7, 2009 to September 17, 2015, but found that the record did not establish that the Veteran was precluded from employment due to service-connected disabilities prior to that date.  The Board agrees.

At the outset, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinkseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, as medical evidence addressing the functional effects of a veteran's disabilities  his/her ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination (see  38 C.F.R. § 4.10 (2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the Board has considered such evidence, along with lay assertions of record, in adjudicating the remaining matter on appeal..  

As noted above, the private treatment records and March 2008 VA examination report reflect that the Veteran's lumbar spine and right leg disability had some limitation and impact on her ability to perform tasks.  Specifically, her second lumbar epidural steroid injection in August 2007 did not substantially relieve her symptoms of pain; however, private treatment records reflect that she worked full-time in sedentary work.  Additionally, the March 2008 VA examination revealed that she was able to walk up to two miles and stand for a period of time.  


The Board acknowledges  that, for the period under consideration, 30 percent combined rating for the Veteran's service-connected disabilities contemplates the impact of her service-connected disabilities, on her activities of daily living, to include employment.  While there is no question that her symptoms would affect employment.  Here, however, for the period in question, here disabilities simply were not shown to render her unable to secure and follow a substantively gainful occupation at any point during pertinent to this appeal.  Given her  education-a college degree-and her experience selling Mary Kay Cosmetics-she likely had  some customer service and other transferable skills that would enable her to be successful in a sedentary position.  This is consistent with her own statements that she had lumbar pain level at two, that she did not need any assistive devices,  that she did not require bed rest, and that she was able to intermittently work a sedentary job.  

Furthermore, to whatever extent the Veteran may now assert that her service-connected disabilities rendered her unemployable during the period in question, the Board emphasizes that the Veteran is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter.  See e.g., 38 C.F.R. § 3.159 (2016) and Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.  

Given the entirety of the evidence of record, the Board finds that the weight of the competent, probative evidence indicates that the Veteran's service-connected disabilities  did not render her  unemployable from February 26, 2007 to March 7, 2009.  Thus, the remaining claim on appeal must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski; 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for a TDIU due to service-connected disabilities, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), for the period from February 26, 2007 to March 7, 2009, is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


